MANN, Chief Judge.
Hall’s appeal from denial of his motion for post-conviction relief asserts that he was convicted of a violation of the crime-against-nature statute, Fla.Stat. § 800.01, F.S.A., prior to its invalidation by Franklin v. State, Fla.1971, 257 So.2d 21, and is now held unlawfully. The United States Court of Appeals for the Fifth Circuit has held that the Florida finding of unconstitutionality results in a federal constitutional claim entitling a state prisoner to habeas corpus. Huffman v. Thompkins, 5th Cir. 1973, 478 F.2d 390; Stone v. Wainwright, 5th Cir. 1973, 478 F.2d 390. Our Supreme Court has, however, stated that Franklin is not to be applied retroactively, and we are bound by that authority. 257 So.2d at 24. See also Judge McNulty’s opinion for this court in Morris v. State, Fla.App.2d 1972, 261 So.2d 563.
Affirmed.
HOBSON and McNULTY, JJ., concur.